FILED
                            NOT FOR PUBLICATION                             JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50162

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03366-IEG

  v.
                                                 MEMORANDUM *
MATTHEW ALLEN EATON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                  Irma E. Gonzalez, Chief District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Matthew Allen Eaton appeals from the 27-month sentence imposed

following his guilty-plea conviction for conspiracy to transport stolen property in

interstate and foreign commerce, in violation of 18 U.S.C. §§ 371 and 2314. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Eaton contends that the district court erred by imposing a two-level upward

adjustment under U.S.S.G. § 3B1.4 for using a minor to commit a crime. The

record reflects that the district court did not clearly err in finding that Eaton

affirmatively used his children in the conspiracy. See United States v.

Castro-Hernandez, 258 F.3d 1057, 1060-61 (9th Cir. 2001).

      AFFIRMED.




                                            2                                       10-50162